This was an action of trover for the conversion of three hogs. The trial, which was by the court without a jury, resulted in a judgment for the defendant, and plaintiff appeals.
Plaintiff relied upon a mortgage title acquired from one George Carter, and defendant relied upon a sale by one Emily Carter, the wife of George Carter. There was abundant evidence, if true, to support the title of either. There being no jury, the court, of course, had to hear all that was offered as evidence, before he could pass upon its relevancy or competency.
We find no prejudicial error in the rulings on the evidence, and are not prepared to say that the trial court erred in its findings or in the judgment rendered. There are involved no questions of law which merit discussion.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and GARDNER, JJ., concur.